       Case 1:20-cv-00218-DMT-CRH Document 9 Filed 06/11/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Holcim (US) Inc. d/b/a LarfgeHolcim,          )
                                              )
                Plaintiff,                    )       ORDER
                                              )
       vs.                                    )
                                              )
J.M. Marschuetz Construction Co., and         )
Dennis Marschuetz,                            )       Case No. 1:20-cv-218
                                              )
                Defendants.                   )

       On May 28, 2021, Plaintiff filed a “Notice of Suggestion of Receivership and Automatic

Stay” in which it advises:

       J.M. Marschuetz Construction Co., (“Debtor”), is in Receivership under Mo. Rev.
       Stat. 515.410. The Receivership action was filed on January 8, 2021, in the Circuit
       Court of St. Louis County, in the State of Missouri, as Case No. 21SL-CC00081.
       The Consent Order Approving Appointment of the Receiver dated January 11, 2021,
       states that pursuant to Mo. Rev. Stat. 515.575, the entry of the Order operates as a
       stay, applicable to all persons, of the continuation of this proceeding against Debtor,
       including the issuance or employment of process, and of all actions seeking to
       recover claims asserted herein against Debtor. Accordingly, the above captioned
       litigation has been dormant since January 11, 2021.

(Doc. No. 8).

       The court ORDERS that the above-entitled action shall be stayed pending further order.

Plaintiff shall file a report by November 15, 2021, to update this court on the state receivership

action and otherwise advise how it wants to proceed.

       Dated this 11th day of June, 2021.

                                              /s/ Clare R. Hochhalter
                                              Clare R. Hochhalter, Magistrate Judge
                                              United States District Court
